Citation Nr: 0931551	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  05-10 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a chronic right 
shoulder disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William J. Jefferson, III, Counsel


INTRODUCTION

The Veteran had active service from March 1995 to September 
2002. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

When this issue was before the Board in October 2008, it was 
remanded for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran essentially asserts that service connection is 
warranted for right shoulder disability because she has had 
right shoulder complaints since service.  As the Board 
observed in the October 2008 remand, a February 2004 MRI 
shows that she had partial tendon tears of the right shoulder 
and degenerative changes of the right acromioclavicular (AC) 
joint.  In light of the above, the Board remanded this claim 
for a medical opinion to determine whether it was at least as 
likely as not that the Veteran's right shoulder disability 
was related to or had its onset in service.

In compliance with the Board's instructions, in January 2009 
the Veteran was afforded a VA examination, and in March 2009, 
the examiner also prepared an addendum to the report.  
Unfortunately, the Board finds that the January and March 
2009 VA medical opinions are not adequate for rating purposes 
because the examiner based his conclusions on the absence of 
treatment in the service treatment records and did not take 
into consideration the Veteran's report of a continuity of 
right shoulder symptomatology since service.  See Dalton v. 
Nicholson, 21 Vet. App. 23 (2007).  As such, the Board has no 
discretion and must remand this case for another VA 
examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the 
Veteran to undergo an appropriate VA 
examination to determine the nature, 
extent, onset and etiology of any right 
shoulder disability found to be 
present.  The claims folder should be 
made available to and reviewed by the 
examiner.  All indicated studies should 
be performed and all findings should be 
reported in detail.  The examiner 
should opine as to whether it is at 
least as likely as not that any right 
shoulder disability found to be present 
had its onset in or is related to 
service or within one year of the 
Veteran's discharge in September 2002.  
In doing so, the examiner should 
acknowledge the Veteran's report of a 
continuity of right shoulder symptoms 
since service as well as the February 
2004 MRI also showed partial tendon 
tears of the right shoulder and 
degenerative changes of the right 
acromioclavicular (AC) joint.  

In addition, the examiner must state 
whether it is at least as likely as not 
that any right shoulder disability 
found to be present was caused or 
aggravated by the Veteran's service-
connected left shoulder disability.

The rationale for all opinions 
expressed should be provided in a 
legible report.  

2.  Thereafter, the RO should 
adjudicate the Veteran's claim.  If the 
benefit sought on appeal is not 
granted, the RO should issue an SSOC 
and provide the Veteran and her 
representative an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

